Exhibit 10.15

 

FUND AMERICAN

DEFERRED COMPENSATION PLAN

 

ARTICLE I

 


PURPOSE

 


SECTION 1.01.                                                          
PURPOSE.  THE PURPOSE OF THIS PLAN IS TO PROVIDE DIRECTORS AND KEY EMPLOYEES
WITH THE ABILITY TO DEFER THE RECEIPT OF COMPENSATION.  THE PLAN IS ALSO
INTENDED TO ESTABLISH A METHOD OF ATTRACTING AND RETAINING PERSONS WHOSE
ABILITIES, EXPERIENCE AND JUDGMENT CAN CONTRIBUTE TO THE LONG-TERM STRATEGIC
OBJECTIVES OF THE COMPANY.


 


SECTION 1.02.                                                           UNFUNDED
PLAN.  THE COMPANY INTENDS THAT THE PLAN BE AN UNFUNDED NON-QUALIFIED DEFERRED
COMPENSATION PLAN MAINTAINED PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED
BENEFITS FOR DIRECTORS AND A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
SERVICE PROVIDERS OF THE COMPANY AND ITS SUBSIDIARIES.

 

ARTICLE II

 


DEFINITIONS

 

The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.

 


SECTION 2.01.                                                          
“ACCOUNT” MEANS THE RECORDS MAINTAINED ON THE BOOKS OF THE COMPANY TO REFLECT
DEFERRALS OF COMPENSATION BY A PARTICIPANT PURSUANT TO SECTION 3.03.


 


SECTION 2.02.                                                          
“ADMINISTRATOR” MEANS THE PERSON OR COMMITTEE DESIGNATED BY THE COMMITTEE AS
RESPONSIBLE FOR THE DAY-TO-DAY ADMINISTRATION OF THE PLAN; PROVIDED THAT THE
COMMITTEE SHALL BE CONSIDERED THE ADMINISTRATOR WITH RESPECT TO PARTICIPANTS WHO
ARE DIRECTORS.


 


SECTION 2.03.                                                          
“BENEFICIARY” MEANS THE PERSON OR PERSONS DESIGNATED PURSUANT TO ARTICLE 5 TO
RECEIVE A BENEFIT PURSUANT TO SECTION 4.04(A) IN THE EVENT OF A PARTICIPANT’S
DEATH BEFORE HIS BENEFIT UNDER THIS PLAN HAS BEEN PAID.


 


SECTION 2.04.                    “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


SECTION 2.05.                                                           “CHANGE
IN CONTROL” MEANS A “CHANGE IN CONTROL” AS DEFINED IN THE WHITE MOUNTAINS
LONG-TERM INCENTIVE PLAN.


 


SECTION 2.06.                                                          
“COMMITTEE” MEANS THE FUND AMERICAN HUMAN RESOURCES COMMITTEE OF THE BOARD;
PROVIDED THAT ANY DETERMINATION INVOLVING A PARTICIPANT WHO IS A MEMBER OF THE
COMMITTEE SHALL BE MADE BY THE BOARD.


 


SECTION 2.07.                                                          
“COMPANY” MEANS FUND AMERICAN COMPANIES, INC. AND ANY SUCCESSOR THERETO.


 

--------------------------------------------------------------------------------



 


SECTION 2.08.                                                          
“COMPENSATION” MEANS, FOR ANY PLAN YEAR, (I) THE BASE SALARY TO BE PAID TO AN
ELIGIBLE EMPLOYEE FOR SUCH PLAN YEAR, THE ANNUAL BONUS, IF ANY, TO BE PAID TO AN
ELIGIBLE EMPLOYEE IN SUCH PLAN YEAR, THE LONG-TERM INCENTIVE COMPENSATION, IF
ANY, TO BE PAID TO AN ELIGIBLE EMPLOYEE IN SUCH PLAN YEAR OR ANY OTHER
COMPENSATION TO BE PAID TO AN ELIGIBLE EMPLOYEE DURING THAT PLAN YEAR THAT IS
DESIGNATED AS “COMPENSATION” HEREUNDER BY THE ADMINISTRATOR, (II) ANY FEE OR
OTHER COMPENSATION TO BE PAID TO AN ELIGIBLE CONSULTANT BY THE COMPANY OR ITS
SUBSIDIARIES FOR SUCH PLAN YEAR THAT IT IS DESIGNATED AS “COMPENSATION”
HEREUNDER BY THE ADMINISTRATOR, OR (III) ANY RETAINER OR OTHER FEE TO BE PAID TO
A DIRECTOR IN SUCH PLAN YEAR FOR HIS SERVICE ON THE BOARD OR FOR ANY COMMITTEE
THEREOF.


 


SECTION 2.09.                                                          
“DIRECTOR” MEANS ANY MEMBER OF THE BOARD WHO IS NOT AN EMPLOYEE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES.


 


SECTION 2.10.                                                           “FISCAL
YEAR” MEANS THE CALENDAR YEAR.


 


SECTION 2.11.                                                           “FUND”
MEANS ANY INVESTMENT FUND SELECTED BY THE ADMINISTRATOR TO BE OFFERED UNDER THE
PLAN.


 


SECTION 2.12.                                                           “KEY
EMPLOYEE” MEANS ANY EXECUTIVE EMPLOYEE, OTHER OVERTIME-EXEMPT EMPLOYEE OR
CONSULTANT OF THE COMPANY OR ITS PARTICIPATING SUBSIDIARIES WHO THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, DECIDES IS IMPORTANT TO THE ONGOING
BUSINESS OBJECTIVES OF THE COMPANY.


 


SECTION 2.13.                                                           “MARKET
PRICE” ON ANY DAY MEANS (I) IF SHARES ARE LISTED ON THE NEW YORK STOCK EXCHANGE,
THE AVERAGE OF THE HIGH AND LOW SALES PRICE, OR, IN CASE NO SUCH SALE TAKES
PLACE ON SUCH DAY, THE AVERAGE OF THE LAST QUOTED CLOSING BID AND ASKED PRICES,
REGULAR WAY, IN EITHER CASE AS REPORTED IN THE PRINCIPAL CONSOLIDATED
TRANSACTION REPORTING SYSTEM WITH RESPECT TO SECURITIES LISTED OR ADMITTED TO
TRADING ON THE NEW YORK STOCK EXCHANGE OR, IF SHARES ARE NOT LISTED OR ADMITTED
TO TRADING ON THE NEW YORK STOCK EXCHANGE, AS REPORTED IN THE PRINCIPAL
CONSOLIDATED TRANSACTION REPORTING SYSTEM WITH RESPECT TO SECURITIES LISTED ON
THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH SHARES ARE LISTED OR
ADMITTED TO TRADING OR, IF SHARES ARE NOT LISTED OR ADMITTED TO TRADING ON ANY
NATIONAL SECURITIES EXCHANGE, THE LAST QUOTED SALE PRICE OR, IF NOT SO QUOTED,
THE AVERAGE OF THE HIGH BID AND THE LOW ASKED PRICES IN THE OVER-THE-COUNTER
MARKET, AS REPORTED BY NASDAQ OR SUCH OTHER SYSTEM THEN IN USE, OR, IF ON ANY
SUCH DATE SHARES ARE NOT QUOTED BY ANY SUCH ORGANIZATION, THE AVERAGE OF THE
CLOSING BID AND ASKED PRICES AS FURNISHED BY ONE OR MORE PROFESSIONAL MARKET
MAKERS MAKING A MARKET IN SHARES AND (II) IF SHARES ARE NOT PUBLICLY HELD OR SO
LISTED OR PUBLICLY TRADED, THE FULLY DILUTED BOOK VALUE PER SHARE AS DETERMINED
BY THE ADMINISTRATOR IN ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


 


SECTION 2.14.                                                          
“PARTICIPANT” MEANS A DIRECTOR OR KEY EMPLOYEE WHO HAS DEFERRED COMPENSATION
PURSUANT TO THIS PLAN AND WHO HAS AN ACCOUNT TO WHICH AMOUNTS STAND CREDITED.


 


SECTION 2.15.                                                           “PAYMENT
DATE” MEANS A DATE DESIGNATED PURSUANT TO SECTION 3.04 FOR PAYMENT OF SOME
PORTION OR ALL OF A PARTICIPANT’S ACCOUNT.


 


2

--------------------------------------------------------------------------------



 


SECTION 2.16.                                                           “PLAN”
MEANS THIS “FUND AMERICAN DEFERRED COMPENSATION PLAN” AS SET FORTH HEREIN AND AS
AMENDED FROM TIME TO TIME.


 


SECTION 2.17.                                                           “PLAN
YEAR” MEANS THE CALENDAR YEAR.


 


SECTION 2.18.                                                          
“SHARE(S)” MEANS A COMMON SHARE(S) OF THE WHITE MOUNTAINS INSURANCE GROUP, LTD.,
PAR VALUE $1.00.


 


SECTION 2.19.                                                          
“TERMINATION OF SERVICE” MEANS, AS APPLICABLE, CESSATION FOR ANY REASON OF A (I)
DIRECTOR’S SERVICE AS A MEMBER OF THE BOARD OR (II) KEY EMPLOYEE’S (A) SERVICE
AS AN EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES OR (B) STATUS AS A CONSULTANT
TO THE COMPANY AND ITS SUBSIDIARIES AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


 


SECTION 2.20.                                                          
“VALUATION DATE” MEANS THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND ANY
OTHER DAY THAT THE ADMINISTRATOR MAKES A VALUATION OF AN ACCOUNT.

 

ARTICLE III

 


ELIGIBILITY AND DEFERRALS

 


SECTION 3.01.                                                          
ELIGIBILITY.  EACH DIRECTOR AND EACH KEY EMPLOYEE DESIGNATED BY THE
ADMINISTRATOR AS ELIGIBLE TO PARTICIPATE IN THE PLAN SHALL BE ELIGIBLE TO BE A
PARTICIPANT HEREUNDER.  THE ADMINISTRATOR HAS THE SOLE AND COMPLETE DISCRETION
TO DETERMINE WHICH KEY EMPLOYEES ARE ELIGIBLE TO PARTICIPATE ON A PLAN YEAR BY
PLAN YEAR BASIS.  NO KEY EMPLOYEE SHALL HAVE A RIGHT TO BE DESIGNATED AS A
PARTICIPANT AND THE DESIGNATION OF A KEY EMPLOYEE AS A PARTICIPANT IN ONE PLAN
YEAR SHALL NOT OBLIGATE THE ADMINISTRATOR TO CONTINUE SUCH KEY EMPLOYEE AS A
PARTICIPANT IN SUBSEQUENT PLAN YEARS.


 


SECTION 3.02.                                                          
ACCOUNTS.  THE ADMINISTRATOR SHALL ESTABLISH AN ACCOUNT FOR EACH DIRECTOR OR KEY
EMPLOYEE WHO ELECTS TO DEFER COMPENSATION PURSUANT TO SECTION 3.03. AMOUNTS
DEFERRED PURSUANT TO SECTION 3.03, AND THE VALUE THEREOF DETERMINED PURSUANT TO
SECTION 3.05, SHALL BE CREDITED TO SUCH ACCOUNT.


 


SECTION 3.03.                                                           DEFERRAL
OF COMPENSATION.  A DIRECTOR OR KEY EMPLOYEE MAY ELECT TO REDUCE THE
COMPENSATION OTHERWISE PAYABLE TO HIM DURING A PLAN YEAR AND TO HAVE SUCH AMOUNT
CREDITED TO HIS ACCOUNT.  A DEFERRAL DIRECTION PURSUANT TO THIS SECTION 3.03
SHALL BE MADE IN WRITING AT SUCH TIME AND IN SUCH MANNER AS THE ADMINISTRATOR
SHALL PRESCRIBE BUT MUST IN ANY EVENT BE MADE BEFORE THE FIRST DAY OF THE PLAN
YEAR IN WHICH SUCH COMPENSATION WOULD OTHERWISE BE PAID.  A DEFERRAL ELECTION
SHALL APPLY ONLY WITH RESPECT TO THE PLAN YEAR FOR WHICH IT IS MADE AND SHALL
NOT CONTINUE IN EFFECT FOR ANY SUBSEQUENT PLAN YEAR.  A DEFERRAL ELECTION, ONCE
EXECUTED AND FILED WITH THE ADMINISTRATOR, CANNOT BE REVOKED AFTER THE DATE
SPECIFIED BY THE ADMINISTRATOR.  NOTWITHSTANDING THE FOREGOING, (I) ANY DIRECTOR
WHO IS FIRST ELECTED TO THE BOARD DURING A PLAN YEAR OR ANY KEY EMPLOYEE WHO IS
FIRST HIRED BY THE COMPANY OR A PARTICIPATING SUBSIDIARY DURING A PLAN YEAR MAY
ELECT WITHIN 30 DAYS AFTER BECOMING DIRECTOR OR A KEY EMPLOYEE, AS APPLICABLE,
TO DEFER ANY UNPAID PORTION OF HIS COMPENSATION IN RESPECT OF SUCH PLAN YEAR AND
(II) DIRECTORS AND KEY EMPLOYEES MAY ELECT TO DEFER ANY UNPAID COMPENSATION FOR
THE PLAN YEAR IN WHICH THIS PLAN IS FIRST ADOPTED BY THE BOARD.


 


3

--------------------------------------------------------------------------------



 


SECTION 3.04.                                                           PAYMENT
DATE.  (A)  DESIGNATION OF DATE.  EACH DEFERRAL DIRECTION GIVEN PURSUANT TO
SECTION 3.03 SHALL INCLUDE DESIGNATION OF THE PAYMENT DATE FOR THE VALUE OF THE
AMOUNT DEFERRED.  SUCH PAYMENT DATE SHALL BE THE FIRST DAY OF ANY CALENDAR
QUARTER, SUBJECT TO THE LIMITATION SET FORTH IN SECTION 3.04(C).


 


(B)           ADJUSTMENT OF DATE.  THE COMMITTEE MAY PERMIT A PARTICIPANT TO
IRREVOCABLY ELECT, NO LATER THAN ONE YEAR BEFORE THE PAYMENT DATE INITIALLY
DESIGNATED PURSUANT TO SECTION 3.04(A), TO ADJUST SUCH PAYMENT DATE TO THE FIRST
DAY OF ANY CALENDAR QUARTER, SUBJECT TO THE LIMITATION SET FORTH IN
SECTION 3.04(C).


 


(C)           LIMITATION.  A PARTICIPANT MAY SELECT A PAYMENT DATE (OR ADJUSTED
PAYMENT DATE) THAT IS NO SOONER THAN THE FIRST ANNIVERSARY OF THE DATE OF SUCH
ELECTION.


 


(D)           METHODS OF PAYMENTS.  A PARTICIPANT MAY ELECT, AT THE TIME A
PAYMENT DATE IS SELECTED, TO RECEIVE THE AMOUNT WHICH WILL BECOME PAYABLE AS OF
SUCH PAYMENT DATE IN NO MORE THAN 10 ANNUAL INSTALLMENTS.  EXCEPT AS MAY BE
ELECTED PURSUANT TO THIS SECTION 3.04(D), ALL AMOUNTS BECOMING PAYABLE UNDER
THIS PLAN SHALL BE PAID IN A SINGLE PAYMENT.


 


(E)           IRREVOCABILITY.  EXCEPT AS PROVIDED IN SECTION 3.04(B) OR AS SET
FORTH IN ARTICLE IV, A DESIGNATION OF A PAYMENT DATE AND AN ELECTION OF
INSTALLMENT PAYMENTS SHALL BE IRREVOCABLE; PROVIDED, HOWEVER, THAT PAYMENT MAY
BE MADE ON A DIFFERENT DATE AS PROVIDED IN SECTION 4.04.


 


SECTION 3.05.                                                           VALUE OF
PARTICIPANTS’ ACCOUNTS.  COMPENSATION DEFERRALS SHALL BE ALLOCATED TO EACH
PARTICIPANT’S ACCOUNT ON THE FIRST BUSINESS DAY FOLLOWING THE DATE SUCH
COMPENSATION IS WITHHELD FROM THE PARTICIPANT’S COMPENSATION AND SHALL BE DEEMED
INVESTED PURSUANT TO THIS SECTION 3.05, AS SOON AS PRACTICABLE THEREAFTER.


 


(A)           CREDITING OF INCOME, GAINS AND LOSSES.  AS OF EACH VALUATION DATE,
INCOME, GAIN AND LOSS EQUIVALENTS (DETERMINED AS IF THE ACCOUNT IS INVESTED IN
THE MANNER SET FORTH BELOW) ATTRIBUTABLE TO THE PERIOD FOLLOWING THE NEXT
PRECEDING VALUATION DATE SHALL BE CREDITED TO AND/OR DEDUCTED FROM THE ACCOUNT.


 


(B)           INVESTMENT OF ACCOUNT BALANCE.  THE PARTICIPANT MAY SELECT, FROM
VARIOUS FUNDS MADE AVAILABLE HEREUNDER, THE FUNDS IN WHICH ALL OR PART OF HIS
ACCOUNT SHALL BE DEEMED TO BE INVESTED.


 

(I)            THE PARTICIPANT SHALL MAKE AN INVESTMENT DESIGNATION ON A FORM
PROVIDED BY THE ADMINISTRATOR, WHICH SHALL REMAIN EFFECTIVE UNTIL ANOTHER VALID
DESIGNATION HAS BEEN MADE BY THE PARTICIPANT AS HEREIN PROVIDED.  THE
PARTICIPANT MAY AMEND HIS INVESTMENT DESIGNATION BY GIVING WRITTEN DIRECTION TO
THE ADMINISTRATOR IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
ADMINISTRATOR.  A TIMELY CHANGE TO A PARTICIPANT’S INVESTMENT DESIGNATION SHALL
BECOME EFFECTIVE ON THE DATE DETERMINED UNDER THE APPLICABLE PROCEDURES
ESTABLISHED BY THE ADMINISTRATOR.

 

(II)           ANY CHANGES TO THE FUNDS TO BE MADE AVAILABLE TO THE PARTICIPANT,
AND ANY LIMITATION ON THE MAXIMUM OR MINIMUM PERCENTAGES OF THE PARTICIPANT’S
ACCOUNT THAT

 

4

--------------------------------------------------------------------------------


 

MAY BE INVESTED IN ANY PARTICULAR MEDIUM, SHALL BE COMMUNICATED FROM TIME TO
TIME TO THE PARTICIPANT BY THE ADMINISTRATOR.

 


(C)           DEFAULT PROVISION.  EXCEPT AS PROVIDED BELOW, THE PARTICIPANT’S
ACCOUNT SHALL BE DEEMED TO BE INVESTED IN ACCORDANCE WITH HIS INVESTMENT
DESIGNATIONS, PROVIDED SUCH DESIGNATIONS CONFORM TO THE PROVISIONS OF THIS
SECTION.  NOTWITHSTANDING THE ABOVE, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
DISREGARD THE PARTICIPANT’S ELECTION AND DETERMINE THAT ALL COMPENSATION
DEFERRALS SHALL BE DEEMED TO BE INVESTED IN A FUND DETERMINED BY THE COMMITTEE. 
IN THE EVENT THAT ANY FUND UNDER WHICH ANY PORTION OF THE PARTICIPANT’S ACCOUNT
IS DEEMED TO BE INVESTED CEASES TO EXIST, SUCH PORTION OF THE ACCOUNT THEREAFTER
SHALL BE DEEMED HELD IN THE FUND SELECTED BY THE PARTICIPANT OR, IN THE ABSENCE
OF ANY INSTRUCTIONS FROM THE PARTICIPANT, BY THE COMMITTEE, SUBJECT TO
SUBSEQUENT DEEMED INVESTMENT ELECTIONS.


 


(D)           STATEMENTS.  THE COMPANY SHALL PROVIDE AN ANNUAL STATEMENT TO THE
PARTICIPANT SHOWING SUCH INFORMATION AS IS APPROPRIATE, INCLUDING THE AGGREGATE
AMOUNT CREDITED TO THE ACCOUNT, AS OF A REASONABLY CURRENT DATE.


 


SECTION 3.06.                                                           LIMIT ON
ACCOUNT BALANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
MAXIMUM AGGREGATE AMOUNT THAT MAY BE CREDITED TO A PARTICIPANT’S ACCOUNT
(INCLUDING, WITHOUT LIMITATION, COMPENSATION DEFERRALS AND INVESTMENT GAINS
THEREON) AS OF ANY VALUATION DATE SHALL BE $50,000,000 OR SUCH OTHER AMOUNT AS
MAY BE DESIGNATED BY THE COMMITTEE.  ANY AMOUNT CREDITED TO A PARTICIPANT’S
ACCOUNT IN EXCESS OF THE APPLICABLE LIMIT HEREUNDER SHALL BE PROMPTLY
DISTRIBUTED TO THE PARTICIPANT IN (AS DETERMINED BY THE COMMITTEE) CASH OR
SHARES HAVING A MARKET PRICE AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE OF SUCH DISTRIBUTION EQUAL TO THE VALUE OF SUCH DISTRIBUTION.  THE
ADMINISTRATOR MAY SUSPEND A PARTICIPANT FROM DEFERRING ADDITIONAL COMPENSATION
UNDER THE PLAN IF THE ADMINISTRATOR DETERMINES THAT THE AMOUNT CREDITED TO A
PARTICIPANT’S ACCOUNT WILL EXCEED THE APPLICABLE LIMIT HEREUNDER.

 

ARTICLE IV

 


PAYMENT OF BENEFITS

 


SECTION 4.01.                                                          
NONFORFEITABILITY.  SUBJECT TO SECTION 4.06, PARTICIPANT’S RIGHT TO A DEFERRED
AMOUNT OF COMPENSATION AND HIS RIGHT TO THE INCOME AND GAINS CREDITED THEREON,
SHALL BE FULLY VESTED AND NONFORFEITABLE AT ALL TIMES.


 


SECTION 4.02.                                                           INCOME. 
ANY PAYMENT MADE PURSUANT TO SECTIONS 4.03, 4.04, 4.05, 4.06 OR 4.07 SHALL
INCLUDE THE INCOME, GAINS AND LOSSES CALCULATED IN THE MANNER DESCRIBED IN
SECTION 3.05 THROUGH THE END OF THE MONTH PRECEDING THE MONTH IN WHICH SUCH
PAYMENT IS MADE.


 


SECTION 4.03.                                                           TIME OF
PAYMENT.  EXCEPT AS PROVIDED IN SECTION 4.04, THE AMOUNT CREDITED TO THE ACCOUNT
OF EACH PARTICIPANT SHALL BECOME PAYABLE TO THE PARTICIPANT AS OF THE PAYMENT
DATE DESIGNATED PURSUANT TO SECTION 3.04. IF THE PARTICIPANT HAS ELECTED
INSTALLMENT PAYMENTS, SUCH PAYMENTS SHALL BEGIN WITHIN THIRTY DAYS OF THE
PAYMENT DATE.  IN ANY OTHER CASE, PAYMENT SHALL BE MADE AS A SINGLE SUM WITHIN
THIRTY DAYS OF THE PAYMENT DATE.


 


5

--------------------------------------------------------------------------------



 


SECTION 4.04.                                                          
TERMINATION OF SERVICE.  IN THE EVENT OF A PARTICIPANT’S TERMINATION OF SERVICE
WHILE AMOUNTS STAND CREDITED TO HIS ACCOUNT, SUCH AMOUNTS SHALL BE DISPOSED OF
AS PROVIDED IN THIS SECTION 4.04.


 


(A)           DEATH OF PARTICIPANT.  IF THE PARTICIPANT’S TERMINATION OF SERVICE
IS ON ACCOUNT OF HIS DEATH, OR IF HE DIES FOLLOWING TERMINATION OF SERVICE BUT
WHILE RECEIVING INSTALLMENT PAYMENTS, HIS ACCOUNT SHALL BE PAID TO HIS
BENEFICIARY AS A SINGLE PAYMENT AS SOON AS PRACTICABLE, BUT NOT LATER THAN 30
DAYS FOLLOWING THE IMMEDIATELY SUCCEEDING VALUATION DATE FOLLOWING THE
PARTICIPANT’S DEATH


 


(B)           OTHER TERMINATION.  IF THE PARTICIPANT’S TERMINATION OF SERVICE IS
FOR A REASON OTHER THAN DEATH, HIS ACCOUNT SHALL BE PAID TO HIM AS A SINGLE
PAYMENT; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT HAD ELECTED INSTALLMENT
PAYMENTS PURSUANT TO SECTION 3.04(D) FOR ANY DEFERRED COMPENSATION, THE AMOUNT
OF SUCH DEFERRED COMPENSATION AND INCOME, GAINS AND LOSSES CREDITED THEREON
SHALL BE PAID IN THE NUMBER OF INSTALLMENTS THUS ELECTED.  ALL PAYMENTS PURSUANT
TO THIS SECTION 4.04(B) SHALL BE MADE OR BEGIN NO MORE THAN THREE MONTHS AFTER
THE END OF THE FISCAL YEAR IN WHICH TERMINATION OF SERVICE OCCURS.


 


SECTION 4.05.                                                          
WITHDRAWAL FOR EMERGENCY NEED.  (A)  AUTHORIZATION.  THE COMMITTEE MAY PERMIT A
PARTICIPANT WHO DEMONSTRATES AN EMERGENCY NEED TO WITHDRAW FROM THE PLAN AN
AMOUNT NO GREATER THAN THE AMOUNT DETERMINED BY THE COMMITTEE TO BE REASONABLY
NECESSARY TO SATISFY SUCH EMERGENCY NEED.


 


(B)           EMERGENCY NEED.  FOR PURPOSES OF THIS SECTION 4.05, AN EMERGENCY
NEED IS A SEVERE FINANCIAL HARDSHIP OF A PARTICIPANT RESULTING FROM (I) A SUDDEN
AND UNEXPECTED ILLNESS OF OR ACCIDENT TO THE PARTICIPANT OR A DEPENDENT WITHIN
THE MEANING OF SECTION 152(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), (II) A CASUALTY LOSS TO THE PARTICIPANT’S PROPERTY OR (III) OTHER
SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF
EVENTS BEYOND THE PARTICIPANT’S CONTROL.  A NEED IS NOT AN EMERGENCY NEED TO THE
EXTENT THAT IT IS RELIEVED BY REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE, OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS INSOFAR AS SUCH
LIQUIDATION WOULD NOT CAUSE SEVERE FINANCIAL HARDSHIP, OR BY CESSATION OF
DEFERRALS UNDER THE PLAN.


 


SECTION 4.06.                                                           OTHER
WITHDRAWAL.  SUBJECT TO THIS SECTION 4.06, A PARTICIPANT MAY ELECT TO WITHDRAW
ALL OR ANY PORTION OF HIS ACCOUNT AT ANY TIME BY FILING AN APPROPRIATE REQUEST
WITH THE ADMINISTRATOR; PROVIDED THAT, PRIOR TO MAKING ANY DISTRIBUTION PROVIDED
UNDER THIS SECTION 4.06, THE PARTICIPANT SHALL IRREVOCABLY FORFEIT AN AMOUNT
EQUAL TO 10% OF THE AGGREGATE VALUE OF THE PARTICIPANT’S ACCOUNT AND THE
PARTICIPANT SHALL NOT BE PERMITTED TO MAKE ANY ADDITIONAL COMPENSATION DEFERRALS
FOR THE REMAINDER OF THE YEAR OF SUCH WITHDRAWAL AND THE NEXT CALENDAR YEAR. 
AMOUNTS SHALL BE DISTRIBUTED PURSUANT TO THIS SECTION 4.06 AS SOON AS REASONABLY
PRACTICABLE AFTER THE VALUATION DATE OCCURRING AFTER THE SUBMISSION OF THE
PARTICIPANT’S ELECTION HEREUNDER.


 


SECTION 4.07.                                                           CHANGE
IN CONTROL.  UNLESS OTHERWISE ELECTED BY A PARTICIPANT IN ACCORDANCE WITH
PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, A PARTICIPANT’S ACCOUNT SHALL BE
DISTRIBUTED IN FULL IN A CASH LUMP SUM IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.


 


6

--------------------------------------------------------------------------------



 


SECTION 4.08.                                                           SOURCE
OF PAYMENT.  THE COMPENSATION DEFERRED PURSUANT TO THIS PLAN (AND THE INCOME,
GAINS AND LOSSES CREDITED THEREON) SHALL BE A GENERAL OBLIGATION OF THE
COMPANY.  THE CLAIM OF A PARTICIPANT OR BENEFICIARY TO A BENEFIT SHALL AT ALL
TIMES BE MERELY THE CLAIM OF AN UNSECURED CREDITOR OF THE COMPANY.  NO TRUST,
SECURITY, ESCROW, OR SIMILAR ACCOUNT NEED BE ESTABLISHED FOR THE PURPOSE OF
PAYING BENEFITS HEREUNDER.  THE COMPANY SHALL NOT BE REQUIRED TO PURCHASE, HOLD
OR DISPOSE OF ANY INVESTMENTS PURSUANT TO THIS PLAN; HOWEVER, IF IN ORDER TO
COVER ITS OBLIGATIONS HEREUNDER THE COMPANY ELECTS TO PURCHASE ANY INVESTMENTS
THE SAME SHALL CONTINUE FOR ALL PURPOSES TO BE A PART OF THE GENERAL ASSETS AND
PROPERTY OF THE COMPANY, SUBJECT TO THE CLAIMS OF ITS GENERAL CREDITORS AND NO
PERSON OTHER THAN THE COMPANY SHALL BY VIRTUE OF THE PROVISIONS OF THIS PLAN
HAVE ANY INTEREST IN SUCH ASSETS OTHER THAN AN INTEREST AS A GENERAL CREDITOR.


 


SECTION 4.09.                                                          
WITHHOLDING.  ALL AMOUNTS CREDITED TO PARTICIPANTS’ ACCOUNTS PURSUANT TO THIS
PLAN AND ALL PAYMENTS UNDER THE PLAN SHALL BE SUBJECT TO ANY APPLICABLE
WITHHOLDING REQUIREMENTS IMPOSED BY ANY TAX (INCLUDING, WITHOUT LIMITATION,
FICA) OR OTHER LAW.  IF ANY OF THE TAXES REFERRED TO ABOVE ARE DUE AT THE TIME
OF DEFERRAL, INSTEAD OF AT THE TIME OF PAYOUT, THE PARTICIPANT WILL BE REQUIRED
TO PAY (BY PAYROLL DEDUCTION OR CHECK) TO THE COMPANY THE PARTICIPANT’S SHARE OF
ANY SUCH TAXES THEN DUE AND PAYABLE.


 


SECTION 4.10.                                                           RIGHT OF
OFFSET.  ANY AMOUNT PAYABLE PURSUANT TO THIS PLAN SHALL BE REDUCED AT THE
DISCRETION OF THE ADMINISTRATOR TO TAKE ACCOUNT OF ANY AMOUNT DUE, AND NOT PAID,
BY THE PARTICIPANT TO THE COMPANY AT THE TIME PAYMENT IS TO BE MADE HEREUNDER.


 


SECTION 4.11.                                                           PAYMENT
DENOMINATION.  EXCEPT AS SET FORTH IN THIS SECTION 4.11 OR AS OTHERWISE
DETERMINED BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, ALL
DISTRIBUTIONS UNDER THE PLAN (INCLUDING ALL DISTRIBUTIONS MADE PURSUANT TO
SECTIONS 4.03, 4.04, 4.05 AND 4.06) SHALL BE MADE IN SHARES HAVING A MARKET
PRICE AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF SUCH DISTRIBUTION
EQUAL TO THE VALUE OF SUCH DISTRIBUTION; PROVIDED THAT THE FIRST $1,000,000 (OR
SUCH OTHER AMOUNT AS MAY BE DESIGNATED BY THE COMMITTEE) DISTRIBUTED TO A
PARTICIPANT (OR HIS BENEFICIARY) IN ANY PLAN YEAR AND ALL DISTRIBUTIONS MADE
PURSUANT TO SECTION 4.07 SHALL BE MADE IN CASH.


 


SECTION 4.12.                                                          
DISTRIBUTION LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE COMMITTEE MAY DEFER TO ANY DATE IT SELECTS ANY DISTRIBUTION TO ANY
PARTICIPANT THAT IT DETERMINES IN ITS SOLE AND ABSOLUTE DISCRETION WOULD NOT BE
DEDUCTIBLE BY THE COMPANY OR ITS AFFILIATES SOLELY BY REASON OF THE
APPLICABILITY OF SECTION 162(M) OF THE CODE.


 


SECTION 4.13.                                                          
DEFEASANCE.  SUBJECT TO SECTION 4.08, THE COMMITTEE MAY INSTRUCT THE COMPANY TO
DEFEASE THE COMPANY’S OBLIGATIONS UNDER THE PLAN.

 

ARTICLE V

 


BENEFICIARIES

 


SECTION 5.01.                                                          
BENEFICIARY DESIGNATION.  (A)  DESIGNATION.  A PARTICIPANT MAY FROM TIME TO TIME
DESIGNATE, IN THE MANNER SPECIFIED BY THE ADMINISTRATOR, A BENEFICIARY TO
RECEIVE PAYMENT PURSUANT TO SECTION 4.04 IN THE EVENT OF HIS DEATH.


 


7

--------------------------------------------------------------------------------



 


(B)           ABSENCE OF BENEFICIARY.  IN THE EVENT THAT THERE IS NO PROPERLY
DESIGNATED BENEFICIARY LIVING AT THE TIME OF A PARTICIPANT’S DEATH, HIS BENEFIT
HEREUNDER SHALL BE PAID TO HIS ESTATE.


 


SECTION 5.02.                                                           PAYMENT
TO INCOMPETENT.  IF ANY PERSON ENTITLED TO BENEFITS UNDER THIS PLAN SHALL BE A
MINOR OR SHALL BE PHYSICALLY OR MENTALLY INCOMPETENT IN THE JUDGMENT OF THE
ADMINISTRATOR, SUCH BENEFITS MAY BE PAID IN ANY ONE OR MORE OF THE FOLLOWING
WAYS, AS THE ADMINISTRATOR IN HIS SOLE DISCRETION SHALL DETERMINE:


 


(A)           TO THE LEGAL REPRESENTATIVES OF SUCH MINOR OR INCOMPETENT PERSON;


 


(B)           DIRECTLY TO SUCH MINOR OR INCOMPETENT PERSON; OR


 


(C)           TO A PARENT OR GUARDIAN OF SUCH MINOR OR INCOMPETENT PERSON, TO
THE PERSON WITH WHOM SUCH MINOR OR INCOMPETENT PERSON RESIDES, OR TO A CUSTODIAN
FOR SUCH MINOR UNDER THE UNIFORM GIFTS TO MINORS ACT (OR SIMILAR STATUTE) OF ANY
JURISDICTION.


 

Payment to any person in accordance with the foregoing provisions of this
Section 5.02 shall to that extent discharge the Company, which shall not be
required to see to the proper application of any such payment.

 


SECTION 5.03.                                                           DOUBT AS
TO RIGHT TO PAYMENT.  IF ANY DOUBT EXISTS AS TO THE RIGHT OF ANY PERSON TO ANY
BENEFITS UNDER THIS PLAN OR THE AMOUNT OR TIME OF PAYMENT OF SUCH BENEFITS
(INCLUDING, WITHOUT LIMITATION, ANY CASE OF DOUBT AS TO IDENTITY, OR ANY CASE IN
WHICH ANY NOTICE HAS BEEN RECEIVED FROM ANY OTHER PERSON CLAIMING ANY INTEREST
IN AMOUNTS PAYABLE HEREUNDER, OR ANY CASE IN WHICH A CLAIM FROM OTHER PERSONS
MAY EXIST BY REASON OF COMMUNITY PROPERTY OR SIMILAR LAWS), THE ADMINISTRATOR
MAY, IN ITS DISCRETION, DIRECT THAT PAYMENT OF SUCH BENEFITS BE DEFERRED UNTIL
SUCH RIGHT OR AMOUNT OR TIME IS DETERMINED, OR PAY SUCH BENEFITS INTO A COURT OF
COMPETENT JURISDICTION IN ACCORDANCE WITH APPROPRIATE RULES OF LAW, OR DIRECT
THAT PAYMENT BE MADE ONLY UPON RECEIPT OF A BOND OR SIMILAR INDEMNIFICATION (IN
SUCH AMOUNT AND IN SUCH FORM AS IS SATISFACTORY TO THE ADMINISTRATOR).


 


SECTION 5.04.                                                          
SPENDTHRIFT CLAUSE.  NO BENEFIT, DISTRIBUTION OR PAYMENT UNDER THE PLAN MAY BE
ANTICIPATED, ASSIGNED (EITHER AT LAW OR IN EQUITY), ALIENATED OR SUBJECT TO
ATTACHMENT, GARNISHMENT, LEVY, EXECUTION OR OTHER LEGAL OR EQUITABLE PROCESS
WHETHER PURSUANT TO A “QUALIFIED DOMESTIC RELATIONS ORDER” AS DEFINED IN
SECTION 414(P) OF THE CODE OR OTHERWISE.

 

ARTICLE VI

 


ADMINISTRATION AND RESERVATION OF RIGHTS

 


SECTION 6.01.                                                           POWERS
OF THE COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER AND DISCRETION TO


 


(A)           DETERMINE ALL QUESTIONS ARISING IN THE INTERPRETATION AND
APPLICATION OF THE PLAN;


 


8

--------------------------------------------------------------------------------



 


(B)           DETERMINE THE PERSON OR PERSONS TO WHOM BENEFITS UNDER THE PLAN
SHALL BE PAID;


 


(C)           DECIDE ANY DISPUTE ARISING HEREUNDER;


 


(D)           CORRECT DEFECTS, SUPPLY OMISSIONS AND RECONCILE INCONSISTENCIES TO
THE EXTENT NECESSARY TO EFFECTUATE THE PLAN; AND


 


(E)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER.


 


SECTION 6.02.                                                           POWERS
OF THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE THE POWER AND DISCRETION TO


 


(A)           PROMULGATE AND ENFORCE SUCH RULES, REGULATIONS AND PROCEDURES AS
SHALL BE PROPER FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;


 


(B)           DETERMINE ALL QUESTIONS ARISING IN THE ADMINISTRATION OF THE PLAN;


 


(C)           COMPUTE THE AMOUNT OF BENEFITS AND OTHER PAYMENTS WHICH SHALL BE
PAYABLE TO ANY PARTICIPANT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN;


 


(D)           MAKE RECOMMENDATIONS TO THE BOARD WITH RESPECT TO PROPOSED
AMENDMENTS TO THE PLAN;


 


(E)           ADVISE THE BOARD REGARDING THE KNOWN FUTURE NEED FOR FUNDS TO BE
AVAILABLE FOR DISTRIBUTION;


 


(F)            FILE ALL REPORTS WITH GOVERNMENT AGENCIES, PARTICIPANTS AND OTHER
PARTIES AS MAY BE REQUIRED BY LAW, WHETHER SUCH REPORTS ARE INITIALLY THE
OBLIGATION OF THE COMPANY OR THE PLAN; AND


 


(G)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER.


 


SECTION 6.03.                                                           CLAIMS
PROCEDURE.  IF THE COMMITTEE DENIES ANY PARTICIPANT’S OR BENEFICIARY’S CLAIM FOR
BENEFITS UNDER THE PLAN:


 


(A)           THE COMMITTEE SHALL NOTIFY SUCH PARTICIPANT OR BENEFICIARY OF SUCH
DENIAL BY WRITTEN NOTICE WHICH SHALL SET FORTH THE SPECIFIC REASONS FOR SUCH
DENIAL; AND


 


(B)           THE PARTICIPANT OR BENEFICIARY SHALL BE AFFORDED A REASONABLE
OPPORTUNITY FOR A FULL AND FAIR REVIEW BY THE COMMITTEE OF THE DECISION TO DENY
HIS CLAIM FOR PLAN BENEFITS.


 


SECTION 6.04.                                                           ACTION
BY THE COMMITTEE.  THE COMMITTEE MAY ELECT A CHAIRMAN AND SECRETARY FROM AMONG
ITS MEMBERS AND MAY ADOPT RULES FOR THE CONDUCT OF ITS BUSINESS.  A MAJORITY OF
THE MEMBERS THEN SERVING SHALL CONSTITUTE A QUORUM FOR THE TRANSACTING OF
BUSINESS.  ALL RESOLUTIONS OR OTHER ACTION TAKEN BY THE COMMITTEE SHALL BE BY
VOTE OF A


 


9

--------------------------------------------------------------------------------



 

majority of those present at such meeting and entitled to vote.  Resolutions may
be adopted or other action taken without a meeting upon written consent signed
by at least a majority of the members.  All documents, instruments, orders,
requests, directions, instructions and other papers shall be executed on behalf
of the Committee by either the Chairman or the Secretary of the Committee, if
any, or by any member or agent of the Committee duly authorized to act on the
Committee behalf.


 


SECTION 6.05.                                                          
CONSENT.  BY ELECTING TO BECOME A PARTICIPANT, EACH PARTICIPANT SHALL BE DEEMED
CONCLUSIVELY TO HAVE ACCEPTED AND CONSENTED TO ALL TERMS OF THE PLAN AND ALL
ACTIONS OR DECISIONS MADE BY THE ADMINISTRATOR, THE COMMITTEE OR THE BOARD WITH
REGARD TO THE PLAN.  SUCH TERMS AND CONSENT SHALL ALSO APPLY TO, AND BE BINDING
UPON, THE BENEFICIARIES, DISTRIBUTEES AND PERSONAL REPRESENTATIVES AND OTHER
SUCCESSORS IN INTEREST OF EACH PARTICIPANT.


 


SECTION 6.06.                                                           AGENTS
AND EXPENSES.  THE ADMINISTRATOR OR THE COMMITTEE MAY EMPLOY AGENTS AND PROVIDE
FOR SUCH CLERICAL, LEGAL, ACTUARIAL, ACCOUNTING, MEDICAL, ADVISORY OR OTHER
SERVICES AS IT DEEMS NECESSARY TO PERFORM ITS DUTIES UNDER THIS PLAN.  THE COST
OF SUCH SERVICES AND ALL OTHER EXPENSES INCURRED BY THE ADMINISTRATOR OR THE
COMMITTEE IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE
COMPANY.


 


SECTION 6.07.                                                          
ALLOCATION OF DUTIES.  THE DUTIES, POWERS AND RESPONSIBILITIES RESERVED TO THE
COMMITTEE MAY BE ALLOCATED AMONG ITS MEMBERS SO LONG AS SUCH ALLOCATION IS
PURSUANT TO WRITTEN PROCEDURES ADOPTED BY THE COMMITTEE, IN WHICH CASE NO
COMMITTEE MEMBER SHALL HAVE ANY LIABILITY, WITH RESPECT TO ANY DUTIES, POWERS OR
RESPONSIBILITIES NOT ALLOCATED TO HIM, FOR THE ACTS OR OMISSIONS OF ANY OTHER
COMMITTEE MEMBER.


 


SECTION 6.08.                                                          
DELEGATION OF DUTIES.  THE ADMINISTRATOR AND THE COMMITTEE MAY DELEGATE ANY OF
THEIR RESPECTIVE DUTIES TO EMPLOYEES OF THE COMPANY OR ITS SUBSIDIARIES.


 


SECTION 6.09.                                                           ACTIONS
CONCLUSIVE.  ANY ACTION ON MATTERS WITHIN THE DISCRETION OF THE ADMINISTRATOR OR
THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


SECTION 6.10.                                                           RECORDS
AND REPORTS.  THE ADMINISTRATOR AND THE COMMITTEE SHALL MAINTAIN ADEQUATE
RECORDS OF THEIR RESPECTIVE ACTIONS AND PROCEEDINGS IN ADMINISTERING THIS PLAN
AND SHALL FILE ALL REPORTS AND TAKE ALL OTHER ACTIONS AS ARE DEEMED APPROPRIATE
IN ORDER TO COMPLY WITH ANY FEDERAL OR STATE LAW.  WITHOUT LIMITING THE
FOREGOING, THE ADMINISTRATOR SHALL PROVIDE TO THE COMMITTEE NO LESS FREQUENTLY
THAN ANNUALLY A LIST OF THE INVESTMENT ALTERNATIVES MADE AVAILABLE UNDER THE
PLAN, THE AGGREGATE AMOUNTS DEEMED INVESTED UNDER THE PLAN IN EACH SUCH
ALTERNATIVE AND SUCH OTHER INFORMATION REQUESTED BY THE COMMITTEE.


 


SECTION 6.11.                                                          
LIABILITY AND INDEMNIFICATION.  THE ADMINISTRATOR AND THE COMMITTEE SHALL
PERFORM ALL DUTIES REQUIRED OF THEM UNDER THIS PLAN IN A PRUDENT MANNER.  THE
ADMINISTRATOR AND THE COMMITTEE SHALL NOT BE RESPONSIBLE IN ANY WAY FOR ANY
ACTION OR OMISSION OF THE COMPANY, ITS SUBSIDIARIES OR THEIR EMPLOYEES IN THE
PERFORMANCE OF THEIR DUTIES AND OBLIGATIONS AS SET FORTH IN THIS PLAN.  THE
ADMINISTRATOR AND THE COMMITTEE ALSO SHALL NOT BE RESPONSIBLE FOR ANY ACT OR
OMISSION OF ANY OF THEIR RESPECTIVE AGENTS PROVIDED THAT SUCH AGENTS


10

--------------------------------------------------------------------------------



 


WERE PRUDENTLY CHOSEN BY THE ADMINISTRATOR OR THE COMMITTEE AND THAT THE
ADMINISTRATOR OR THE COMMITTEE RELIED IN GOOD FAITH UPON THE ACTION OF SUCH
AGENTS.


 


SECTION 6.12.                                                           RIGHT TO
AMEND OR TERMINATE.  THE COMMITTEE MAY AT ANY TIME AMEND THE PLAN IN ANY
RESPECT, RETROACTIVELY OR OTHERWISE, OR TERMINATE THE PLAN IN WHOLE OR IN PART
FOR ANY OTHER REASON.  HOWEVER, NO SUCH AMENDMENT OR TERMINATION SHALL REDUCE
THE AMOUNT STANDING CREDITED TO ANY PARTICIPANT’S ACCOUNT AS OF THE DATE OF SUCH
AMENDMENT OR TERMINATION.  IN THE EVENT OF THE TERMINATION OF THE PLAN, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY CHOOSE TO PAY OUT PARTICIPANTS’ ACCOUNTS
PRIOR TO THE DESIGNATED PAYMENT DATES (A “TERMINATION DISTRIBUTION”).  EACH
PARTICIPANT SHALL BE COMPENSATED FOR THE EARLY DISTRIBUTION OF HIS/HER ACCOUNT
PURSUANT TO A TERMINATION DISTRIBUTION BY A PAYMENT FROM THE COMPANY IN AN
AMOUNT DETERMINED BY THE COMMITTEE TO BE APPROPRIATE TO MAKE THE PARTICIPANT
WHOLE FOR SUCH TERMINATION DISTRIBUTION.  OTHERWISE, FOLLOWING A TERMINATION OF
THE PLAN, INCOME, GAINS AND LOSSES SHALL CONTINUE TO BE CREDITED TO EACH ACCOUNT
IN ACCORDANCE WITH THE PROVISIONS OF THIS PLAN UNTIL THE TIME SUCH ACCOUNTS ARE
PAID OUT.


 


SECTION 6.13.                                                           USAGE. 
WHENEVER APPLICABLE, THE MASCULINE GENDER, WHEN USED IN THE PLAN, INCLUDES THE
FEMININE GENDER, AND THE SINGULAR INCLUDES THE PLURAL.


 


SECTION 6.14.                                                          
SEPARABILITY.  IF ANY PROVISION OF THE PLAN IS HELD INVALID OR UNENFORCEABLE,
ITS INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISIONS OF THE
PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH PROVISION HAD NOT
BEEN INCLUDED THEREIN.


 


SECTION 6.15.                                                          
CAPTIONS.  THE CAPTIONS IN THIS DOCUMENT AND IN THE TABLE OF CONTENTS ARE
INSERTED ONLY AS A MATTER OF CONVENIENCE AND FOR REFERENCE AND IN NO WAY DEFINE,
LIMIT, ENLARGE OR DESCRIBE THE SCOPE OR INTENT OF THE PLAN AND SHALL IN NO WAY
AFFECT THE PLAN OR THE CONSTRUCTION OF ANY PROVISION THEREOF.


 


SECTION 6.16.                                                           RIGHT OF
DISCHARGE RESERVED.  NOTHING CONTAINED IN THIS PLAN SHALL BE CONSTRUED AS A
GUARANTEE OR RIGHT OF ANY PARTICIPANT TO BE CONTINUED AS A EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES (OR OF A RIGHT OF A KEY EMPLOYEE OR PARTICIPANT TO
ANY SPECIFIC LEVEL OF COMPENSATION) OR AS A LIMITATION OF THE RIGHT OF THE
COMPANY OR ITS SUBSIDIARIES TO TERMINATE ANY KEY EMPLOYEE OR PARTICIPANT.


 


SECTION 6.17.                                                          
GOVERNING LAW AND CONSTRUCTION.  THE PLAN IS INTENDED TO CONSTITUTE AN UNFUNDED,
NONQUALIFIED DEFERRED COMPENSATION ARRANGEMENT.  EXCEPT TO THE EXTENT PREEMPTED
BY FEDERAL LAW, ALL RIGHTS UNDER THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.  NO ACTION SHALL BE BROUGHT BY OR ON BEHALF OF ANY
PARTICIPANT OR BENEFICIARY FOR OR WITH RESPECT TO BENEFITS DUE UNDER THIS PLAN
UNLESS THE PERSON BRINGING SUCH ACTION HAS TIMELY EXHAUSTED THE PLAN’S CLAIM
REVIEW PROCEDURE.


 


11

--------------------------------------------------------------------------------